266 S.E.2d 586 (1980)
STATE of North Carolina
v.
Walter Lee JONES.
No. 5.
Supreme Court of North Carolina.
June 3, 1980.
*587 Rufus L. Edmisten, Atty. Gen., by George W. Boylan, Asst. Atty. Gen., Raleigh, for the State.
E. J. Kromis, Jr., Wilson, for defendant.
BRANCH, Chief Justice.
Defendant in his brief expressly abandons all of his assignments of error. Under Rule 10 of the North Carolina Rules of Appellate Procedure, review is foreclosed except insofar as exceptions are made the bases of assignments of error and those assignments are brought forward. Nevertheless, due to the gravity of the sentence imposed, we elected, pursuant to our inherent authority and Rule 2, to consider defendant's arguments as presented in his brief. See State v. Adams, 298 N.C. 802, 260 S.E.2d 431 (1979).
Defendant's brief is addressed solely to the failure of the judge to charge on all substantial features of the case. Defendant first contends that the jurors were confused over the meaning of the word "intent" and that the judge erred in failing to explain its meaning.
It is well settled that it is not error for the court to fail to define and explain words of common usage in the absence of a request for special instructions. State v. Jennings, 276 N.C. 157, 171 S.E.2d 447 (1970); State v. Jones, 227 N.C. 402, 42 S.E.2d 465 (1947). The word "intent" is self-explanatory, and we see "no point in elaborating the obvious." State v. Plemmons, 230 N.C. 56, 58, 52 S.E.2d 10, 11 (1949). We find no error in the court's failure to define the word "intent."
Defendant next argues that the judge erred in failing to submit the issue of intoxication to the jury. He maintains that the jury should have been permitted to determine whether he was intoxicated at the time of the commission of the offense and, if so, whether that intoxication was sufficient to negate criminal intent.
The crime of common law arson does not require a showing of specific intent. State v. McLaughlin, 286 N.C. 597, 213 S.E.2d 238 (1975), death sentence vacated, 428 U.S. 903, 96 S. Ct. 3206, 49 L. Ed. 2d 1208 (1976); State v. Thomas, 241 N.C. 337, 85 S.E.2d 300 (1955). "Except where a crime requires a showing of specific intent, voluntary intoxication is not a defense to a criminal charge. State v. Bunn, 283 N.C. 444, 196 S.E.2d 777 (1973); State v. Propst, 274 N.C. 62, 161 S.E.2d 560 (1968)." State v. McLaughlin, supra, 286 N.C. at 606, 213 S.E.2d at 244.
Even so, defendant contends the jury should have been permitted to decide whether he was involuntarily intoxicated so as to negate even the general intent necessary to commit the crime of arson.
It is true that the court is required to instruct on all substantial features of a case, G.S. 15A-1232; and it is equally settled that defenses raised by the evidence constitute substantial features requiring an instruction. State v. Dooley, 285 N.C. 158, 203 S.E.2d 815 (1974). However, it is error for the court to instruct on a set of hypothetical facts not presented by the evidence. *588 State v. Ferdinando, 298 N.C. 737, 260 S.E.2d 423 (1979). In the instant case, there is no evidence that defendant's intoxication, if any, was other than voluntary. Mr. Eatmon testified that he and defendant went to a tavern early in the evening and that defendant consumed two or three beers. "[I]t is only when alcohol has been introduced into a person's system without his knowledge or by force majeure that his intoxication will be regarded as involuntary." State v. Bunn, supra, 283 N.C. at 457, 196 S.E.2d at 786. There was no evidence to support a charge on involuntary intoxication, and we hold that the trial judge committed no error in failing to instruct on that defense.
Defendant received a fair trial free from prejudicial error.
NO ERROR.
BROCK, J., took no part in the consideration or decision of this case.